Case 1:19-cr-20244-BB Document 46 Entered on FLSD Docket 07/13/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 19-cr-20244-BB

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 CLAUDIA MARCELINA OROZCO,

        Defendant.
 _________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Defendant Claudia Marcelina Orozco’s Motion

 for Reconsideration of It’s [sic] Order Denying Motion to Modify Prison Sentence, ECF No. [45]

 (“Motion”). The Court has reviewed the Motion, the record in this case, the applicable law, and is

 otherwise fully advised.

        On June 15, 2020, the Court entered an Order denying Defendant’s motion to modify her

 prison sentence, ECF No. [44] (“Order”). The Order explained that Defendant failed to exhaust

 her administrative remedies with the BOP, the 18 U.S.C. § 3553(a) factors did not favor sentence

 modification and release, and Defendant failed to demonstrate “extraordinary and compelling

 reasons” justifying compassionate release. See generally id. Defendant now moves for

 reconsideration because a letter seeking compassionate release was transmitted to a BOP facility

 yet the BOP is not reviewing requests for home confinement until inmates “reach their designated

 facility.” ECF No. [45].

        The Federal Rules of Criminal Procedure do not provide for motions for reconsideration.

 In ruling on a motion for reconsideration in a criminal case, federal district courts apply civil
Case 1:19-cr-20244-BB Document 46 Entered on FLSD Docket 07/13/2020 Page 2 of 3
                                                                         Case No. 19-cr-20244-BB


 standards and exercise substantial discretion. See United States v. Sabooni, No. 09-20298-CR,

 2014 WL 4385446, at *1 (S.D. Fla. Sept. 4, 2014) (citing United States v. Pugh, 426 F. App’x 876,

 876 (11th Cir. 2011)). “The only grounds for granting a motion for reconsideration are newly-

 discovered evidence or manifest errors of law or fact.” Smith v. Ocwen Fin., 488 F. App’x 426,

 428 (11th Cir. 2012) (citing Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)).

 “A motion for reconsideration should not simply rehash previously litigated issues[.]” United

 States v. Russo, No. 11-6337-RSR, 2011 WL 3044844, at *1 (S.D. Fla. July 25, 2011); see

 also Smith, 488 F. App’x at 428 (“A motion for reconsideration cannot be used to relitigate old

 matters, raise arguments, or present evidence that could have been raised prior to the entry of

 judgment” (citing Arthur, 500 F.3d at 1343)).

        Reconsideration is an “extraordinary remedy” that should be “employed sparingly.”

 Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1370 (S.D. Fla. 2002). Indeed, to

 warrant reconsideration, the movant “must demonstrate why the court should reconsider its prior

 decision and set forth facts and law of a strongly convincing nature to induce the court to reverse

 its prior decision. A motion for reconsideration should raise new issues, not merely address issues

 litigated previously.” Instituto de Prevision Militar v. Lehman Bros., 485 F. Supp. 2d 1340, 1343

 (S.D. Fla. 2007) (citation omitted).

        Upon review and consideration, the Court does not find a basis to disturb its prior ruling

 denying Defendant’s underlying motion. As an initial matter, the Motion fails to present a reason

 to reassess whether Defendant carried her burden to support her request for compassionate release.

 Importantly, the Motion does clarify that the Defendant did seek home confinement with the BOP

 and was told that her request would not be reviewed until she reached her designated facility. See

 ECF No. [45] at 5. Accepting that the Defendant exhausted her administrative remedies, which



                                                 2
Case 1:19-cr-20244-BB Document 46 Entered on FLSD Docket 07/13/2020 Page 3 of 3
                                                                          Case No. 19-cr-20244-BB


 Defendant effectively asserts, the Motion does not challenge the additional determinations set forth

 in the Order. As noted, exhaustion is only one of the considerations the Court must undertake when

 evaluating Defendant’s request. See ECF No. [44] at 5-6. In this respect, the Order explained that

 “even if Defendant made a request to the proper facility and even if she had satisfied the exhaustion

 requirement,” she would still not be entitled to compassionate release. The Motion does not

 provide cause to reconsider the Court’s conclusion.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [45], is

 DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 13, 2020.




                                                          ________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of record




                                                  3
